DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 was filed after the mailing date of the final office action on 14 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	This office action is responsive to the amendment filed on 12 January 2021. As directed by the amendment: claims 23, 26, 27, and 36 have been amended; no claims have been cancelled or added. Thus, claims 23-42 are presently pending in this application. 
	Applicant’s amendments to the claims have overcome each and every 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 23-42 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wimmer (US 5275582), fails to disclose or make obvious a device as described in claims 23 and 36. Specifically, Wimmer fails to disclose or make obvious a pharmaceutical syringe, in combination with all of the other elements of the claim, comprising a distal wall with a first area without an outlet and a second area with the outlet in combination with a plunger seal that extends radially either continuously proximally or perpendicular to the central axis such that the plunger seal contacts the second area of the distal wall before contacting the first area of the distal wall. Wimmer teaches a syringe (1) with an off-center outlet (4) and a plunger seal (7) that ensures fluid is completely evacuated by using an annular seal (11). However, the arrangement of the plunger seal (7) has a proximally extending skirt that is not obvious to modify because the shape of the syringe and plunger of Wimmer are integral to preventing a leak during use of the syringe. In addition, it would not be obvious to Andorjan et al (US 4704105) as having the plunger seal contact a second area of the distal wall as defined in the claim before contacting a first area of the distal wall because the plunger seal and the cylindrical body of such syringes are coaxial and symmetrical around a central axis, not including the off-center outlets. It would similarly not be obvious to one of ordinary skill to consider the inner surface of the outlet of Andorjan as being part of the inner surface of the distal wall because the distal wall and outlet of the claim are distinctly claimed and would not be interpreted as being the same structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783